IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00387-CR
 
Ex
parte Arthur Lee McCullough
 
 
 

From the 12th District
Court
Walker County, Texas
Trial Court Nos. 25,310,
25,213
 

memorandum Opinion

 
This is a pro se appeal of the trial
court’s denial of Appellant Arthur Lee McCullough’s pretrial application for
writ of habeas corpus.  That application, which was filed on October 7, 2010,
alleged that McCullough had been arrested for the offense of possession of a
controlled substance on July 1, 2010, that McCullough was unable to post the
$25,000 bond, and that more than ninety days has passed and the State was not
ready for trial.  The application sought a personal bond or a reduced bond.
McCullough filed a pro se notice of
appeal with this Court on October 28, 2010.  It states that McCullough is
appealing the trial court’s October 12 ruling denying his application for writ
of habeas corpus.  We abated this cause for a hearing in the trial court after
McCullough’s brief was not timely filed.  We have received a reporter’s record
of the trial-court hearing and a supplemental clerk’s record containing a
judgment of conviction in cause number 25,213.
The reporter’s record reflects confusion
about this appeal, but it also reflects that cause number 25,213 involved the charge
for possession of a controlled substance and that McCullough pled guilty to
that charge on March 14, 2011.  The March 14 judgment of conviction in cause
number 25,213 identifies the offense as possession of a controlled substance
and the date of offense as July 1, 2010.
Because McCullough was convicted under a
guilty plea, this appeal is dismissed as moot.  See
 Oldham v. State, 5 S.W.3d 840, 846 (Tex.
App.—Houston [14th Dist.] 1999, pet. ref’d) (“Issues concerning pretrial bail
are moot after the accused is
convicted.”); see also Ex parte Webb, No. 10-09-00394-CR, 2010 WL 2404650 
(Tex. App.—Waco June 16, 2010, no pet.) (mem. op., not designated for
publication) (dismissing as moot appeal on pretrial bail reduction because of
appellant’s guilty plea).
 
 
REX
D. DAVIS
Justice
 
Before Chief
Justice Gray,
Justice
Davis, and
Justice
Scoggins
Dismissed
Opinion
delivered and filed May 25, 2011
Do not publish
[CR25]




 

v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 262nd District Court
Harris County, Texas
Trial Court Nos. 980,441 and 980,442
 

MEMORANDUM Opinion

 



            Appellant
has filed motions to dismiss these appeals under Rule of Appellate Procedure
42.2(a).  See Tex. R. App. P. 42.2(a); McClain v.
State, 17 S.W.3d 310, 311 (Tex.
App.CWaco
2000, no pet.) (per curiam).  We have not
issued decisions in these appeals.  Appellant personally signed the motions.  The Clerk of this Court has sent a duplicate
copy to 
the trial court clerk.  Id.  Accordingly, the appeals are dismissed.
                                                                   PER
CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeals dismissed
Opinion delivered and filed September 1, 2004
Do not publish
[CR25]